Exhibit 10.13.5
 
 
SIXTH AMENDMENT TO SERVICING AGREEMENT
 
THIS SIXTH AMENDMENT TO SERVICING AGREEMENT, made effective as of November 29,
2010 (this “Amendment”), is among:
 
(i)        CONN FUNDING II, L.P., as the Issuer (the “Issuer”);
 
(ii)       CONN APPLIANCES, INC. (successor by merger to CAI, L.P.), as the
Servicer (the “Servicer”); and
 
(iii)      WELLS FARGO BANK, NATIONAL ASSOCIATION (successor by merger to Wells
Fargo Bank Minnesota, National Association), as the Trustee (the “Trustee”).
 
BACKGROUND
 
A.
Reference is made to (i) the Servicing Agreement, dated as of September 1, 2002,
among the Issuer, the Servicer and the Trustee (as amended, restated,
supplemented or otherwise modified through the date hereof, the “Agreement”),
(ii) the Base Indenture, dated as of September 1, 2002, between the Issuer and
the Trustee (as amended, restated, supplemented or otherwise modified through
the date hereof, the “Base Indenture”), (iii) the Series 2002-A Supplement,
dated as of September 1, 2002, between the Issuer and the Trustee (as amended,
restated, supplemented or otherwise modified through the date hereof, the
“2002-A Supplement”) and (iv) the Series 2006-A Supplement, dated as of August
1, 2006, between the Issuer and the Trustee  (as amended, restated, supplemented
or otherwise modified through the date hereof, the “2006-A Supplement” and,
together with, the Base Indenture and the 2002-A Supplement, the
“Indenture”).  Capitalized terms used herein but not otherwise defined herein
have the meanings assigned thereto in the Agreement or the Indenture.

 
B.
The Servicer has requested that the Issuer and Trustee agree to amend certain
provisions of the Agreement regarding the delivery of reports thereunder by the
Servicer’s accountants.

 
C.
Pursuant to Section 7.01(b) of the Agreement, such an amendment requires the
consent of the Required Persons of each outstanding Series.

 
NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto agree as follows:
 
SECTION 1.                      Amendment to Section 2.02(e)(i) of the
Agreement.  Section 2.02(e)(i) of the Agreement is hereby amended by inserting
the following proviso at the end of the first sentence thereof:
 
“;provided, however, that with respect to the report due 90 days after July 31,
2010, the Servicer shall be deemed in compliance with this Section 2.02(e)(i) if
such report shall be delivered in accordance with this Section 2.02(e)(i) on or
prior to December 15, 2010.”
 
 
 
 

--------------------------------------------------------------------------------

 
 
SECTION 2.    Conditions to Effectiveness.  This Amendment shall become
effective upon (i) the execution and delivery to the Trustee of this Amendment
by each of the parties hereto and (ii) the receipt of the consent of the
Required Persons of each Series.
 
SECTION 3.     Representations and Warranties.  Each of the Issuer and Servicer
represents and warrants upon and as of the effectiveness of this Amendment that:
 
(a)           no event or condition has occurred and is continuing which would
constitute a Servicer Default or would constitute a Servicer Default but for the
requirement that notice be given or time elapsed or both; and
 
(b)           after giving effect to this Amendment, its representations and
warranties set forth in the Agreement and the other Transaction Documents to
which it is a party are true and correct as of the date thereof, as though made
on and as of such date (except to the extent such representations and warranties
relate solely to an earlier date and then as of such earlier date), and such
representations and warranties shall continue to be true and correct (to such
extent) after giving effect to the transactions contemplated hereby.
 
SECTION 4.     Effect of Amendment; Ratification.  Except as specifically
amended hereby, the Agreement is hereby ratified and confirmed in all respects,
and all of its provisions shall remain in full force and effect.  After this
Amendment becomes effective, all references in the Agreement (or in any other
Transaction Document) to “the Servicing Agreement”, “this Agreement”, “hereof”,
“herein”, or words of similar effect, in each case referring to the Agreement,
shall be deemed to be references to the Agreement as amended hereby.  This
Amendment shall not be deemed to expressly or impliedly waive, amend, or
supplement any provision of the Agreement other than as specifically set forth
herein.
 
SECTION 5.     Counterparts.  This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, and each
counterpart shall be deemed to be an original, and all such counterparts shall
together constitute but one and the same agreement.
 
SECTION 6.     Governing Law.  This Amendment shall be governed by, and
construed in accordance with, the internal laws of the State of New York without
regard to any otherwise applicable conflict of laws principles (other than
Section 5-1401 of the New York General Obligations Law).
 
SECTION 7.      Successors and Assigns.  This Amendment shall be binding upon
and shall inure to the benefit of the parties hereto and their respective
successors and assigns.
 
SECTION 8.      Section Headings.  The various headings of this Amendment are
inserted for convenience only and shall not affect the meaning or interpretation
of this Amendment or the Agreement or any provision hereof or thereof.
 
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have entered into this Amendment to be effective
as of the date first written above.
 

 
CONN FUNDING II, L.P., as Issuer
     
By:    Conn Funding II GP, L.L.C.,
     its general partner
             
By: /s/ Michael J. Poppe                                     
Name: Michael J. Poppe                                    
Title: Vice President and Chief Financial Officer
             
CONN APPLIANCES, INC., as Servicer
             
By: /s/ Michael J. Poppe                      
Name: Michael J. Poppe                       
Title: Chief Financial Officer                
         
WELLS FARGO BANK, NATIONAL
ASSOCIATION, not in its individual capacity, but solely as Trustee
             
By: /s/ Kristen L. Puttin                        
Name: Kristen L. Puttin                         
Title: Vice President                              
       

 
 
 
 
Signature Page
Sixth Amendment to Servicing Agreement
 
 

--------------------------------------------------------------------------------

 
 
The undersigned, as the sole holders of the Series 2002-A Variable Funding Asset
Backed Floating Rate Notes of Conn Funding II, L.P., do hereby consent to the
Sixth Amendment to Servicing Agreement made effective as of November 29, 2010,
among Conn Funding II, L.P., Conn Appliances, Inc. and Wells Fargo Bank,
National Association.
 

 
THREE PILLARS FUNDING LLC, as a Conduit Purchaser
         
By: /s/ Karla L. Boyd                               
Name: Karla L. Boyd                                
Title: Vice President                                 
             
JPMORGAN CHASE BANK, N.A., as Committed Purchaser
     
By: /s/ Benita Volid                                  
Name: Benita Volid                                   
Title: Vice President                                 
                 
JUPITER SECURITIZATION COMPANY LLC,
as a Conduit Purchaser
     
By:  JPMorgan Chase Bank, N.A.,
      its attorney-in-fact
     
      By: /s/ Benita Volid                                   
      Name: Benita Volid                                    
      Title: Vice President                                 

 
 
 
Signature Page
Sixth Amendment to Servicing Agreement